Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of violating subdivision 8 of section 70 of the Yehiele and Traffic Law, section 436-10.0 of the Administrative Code of City of New York and subdivision 6 of section 580 of the Penal Law upon three respective counts of an information, and sentencing him to pay fine of $100 or to serve thirty days in the City Prison on each count. The fines have been paid. Defendant also appeals separately from each sentence. Judgment reversed on the law as to the conviction on the first and third counts; the first and third counts are dismissed and judgment otherwise unanimously affirmed. The fines paid on the sentences on the first and third counts are remitted. The findings of fact are affirmed. In view of the fact that no application for registration of the automobile in question was made, it may not be said that either of the written statements executed and delivered by appellant constituted a statement such as contemplated by subdivision 8 of section 70 of the Vehicle and Traffic Law. With respect to the third count, no evidence of an overt act in furtherance of the alleged conspiracy was adduced. Appeal from sentences dismissed. No separate appeal lies from the sentences, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.